             Case 13-12950-MFW          Doc 78-1      Filed 03/05/21     Page 1 of 1




                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF DELAWARE

In Re:                                        )       Chapter: 7
                                              )
North American Airlines, Inc.
                                              )
                                              )
         Debtor(s)                            )       Case No: 13-12950-MFW




   ORDER GRANTING APPLICATION FOR PAYMENT OF UNCLAIMED FUNDS

          On 03/05/202                , an application was filed for the Claimant(s),

 Martha Jane Gibson

for payment of unclaimed funds deposited with the court, pursuant to 11 U.S.C. § 347(a). The

application and supporting documentation establish that the Claimant(s) is/are entitled to the

unclaimed funds; accordingly, it is hereby

    ORDERED that, pursuant to 28 U.S.C. § 2042, the sum of $ 370.91                        held in

unclaimed funds be made payable to
Martha Jane Gibson

 and be disbursed to the payee at the following address:
 6219 Shaw Baker Rd
 Winchester, OH 45697



 The Clerk will disburse these funds not earlier than 14 days after entry of this order.
